PER CURIAM.
We affirm the finding of juvenile delinquency for aggravated assault [§ 784.021, Fla.Stat. (1989)] upon a holding that the trial court did not commit reversible error in denying the respondent’s motion for adjudication of non-delinquency. In particular, we conclude, contrary to the respondent’s contention, that the state established sufficient evidence from which a trier of fact could find that a “deadly weapon,” i.e., one likely to produce death or great bodily harm, Goswick v. State, 143 So.2d 817 (Fla. 1962), was used in the assault committed by the respondent — to wit: a rock the size of a baseball which was thrown by the respondent at the complainant, hitting a nearby wall with a loud “boom” five to ten feet from where the complainant was standing. Compare EJ. v. State, 554 So.2d 578, 580 (Fla. 3d DCA 1989) (Cope, J., concurring in part and dissenting in part); Carter v. State, 469 So.2d 775, 777 (Fla. 1st DCA 1984), rev. denied, 480 So.2d 1293 (Fla.1985); Wilton v. State, 455 So.2d 1142 (Fla. 2d DCA 1984).
Affirmed.